Citation Nr: 1214458	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-30 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to or aggravated by a service-connected hiatal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

A review of the record reveals that the Veteran filed a notice of disagreement following the issuance of a November 2009 rating decision in which he was denied a compensable rating for his service-connected right thumb disability, and that the RO has not provided him with a related statement of the case.  However, the record reflects that in April 2010, the Veteran's representative indicated that the Veteran wished to withdraw his appeal in the event he was awarded a compensable rating for his right thumb disability.  In a rating decision issued the following day, the Veteran was indeed awarded his requested compensable rating , and neither the Veteran nor his representative have subsequently reported the Veteran's dissatisfaction with his assigned compensable rating.  Moreover, this issue was not certified for appellate review.  Furthermore, in a brief recently submitted to the Board, the Veteran's representative did not present any argument regarding the Veteran's right thumb disability nor assert that the issue should be considered on appeal.  Accordingly, the Board finds that the Veteran's withdrawal of his notice of disagreement of this issue was effective, as his representative's statements can be interpreted to reflect that the Veteran was awarded the benefit he sought.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for GERD, and he is currently service-connected for a hiatal hernia which was diagnosed during service.  During service, the Veteran reported gastrointestinal complaints, including abdominal pain, nausea, and vomiting in January and February 1967; was diagnosed with a hiatal hernia in March 1967; and continued to seek treatment for persistent abdominal pain in April 1967.  The Veteran's history of a experiencing a hiatal hernia during service was also noted in his June 1967 separation medical examination report.

Post-service treatment records reflect the Veteran's continued treatment for his gastrointestinal symptoms, including his complaints of gastric acidity, since 1981.  Additionally, the Veteran's service-connected hiatal hernia has been characterized as productive of gastroesophageal reflux.  A February 1986 VA upper gastrointestinal series/barium swallow test was interpreted to reveal a hiatal hernia with gastroesophageal reflux, and a VA examination performed in September 1990 also characterized the Veteran's service-connected condition as a hiatal hernia with [acid] reflux.  The Veteran's first GERD diagnosis of record is reflected in a December 1994 VA treatment record, and the Veteran's recent VA treatment records continue to reflect his treatment for GERD.  Additionally, while the Veteran's July 2008 VA esophageal and hiatal hernia examination produced a diagnosis of GERD, the VA examiner did not offer an opinion regarding the etiology of the Veteran's GERD, to include whether it had its onset in service or is secondary to or aggravated by the Veteran's service-connected hiatal hernia.  

As these gastrointestinal disorders are separate diagnostic entities, and the evidence of record does not provide a medical link between the two, the Board cannot assume that the two disorders are interrelated.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).   Accordingly, the Board finds that a medical opinion should be obtained to resolve this issue.  Furthermore, as the Veteran had gastrointestinal complaints during service, an opinion exploring a theory of direct service connection should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the Veteran's claims file for review to the same examiner who performed the Veteran's July 2008 VA esophageal and hiatal hernia examination, if possible.  If this examiner is unavailable, the claims file should be reviewed by an appropriate VA medical professional.

After reviewing the Veteran's claims file, including his in-service gastrointestinal complaints and post-service complaints of stomach acidity beginning in 1981 and first diagnosis of GERD in 1994, the examiner should provide an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran's currently-diagnosed GERD had its initial onset during service.  The examiner should also opine whether it is at least as likely as not that the Veteran's GERD is either secondary to or aggravated by the Veteran's service-connected hiatal hernia.
 
The claims folder should be reviewed, and such review should be reflected in the report provided.  A complete rationale for any opinion expressed should also be provided.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included, to include a recitation of the missing facts necessary to render a non-speculative opinion.  

2.  Thereafter, the evidence should be reviewed, and the claim re-adjudicated.  If the claim remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


